The slave mortgaged was delivered   (20) into the possession of the defendant in March, 1789, when the deed was made. By the condition of the deed the money became payable 1 March, 1793, from which time to the filing of the bill is a period of twenty-two years and five months. Throughout this long possession there is no act, no acknowledgment *Page 12 
shown on the part of the defendant by which the transaction was recognized as a mortgage. The right of redemption must, under these circumstances, be presumed to have been abandoned. The bill must be dismissed.